     Case 1:17-cv-00199-GBD-SDA Document 184 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/23/2020
B. Braxton/Obed-Edom,

                                 Plaintiff,
                                                              1:17-cv-00199 (GBD) (SDA)
                  -against-
                                                             ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than December 31, 2020, counsel for Defendant City

of New York shall file a letter indicating whether the deposition of Plaintiff has been completed

and setting forth any remaining discovery issues.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              December 23, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
